Citation Nr: 0412373	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hemiplegic 
migraine, recurrent, with left homonymous hemianopsia.

3.  Entitlement to an effective date earlier than October 10, 
2000, for a grant of a 70 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO). 

In a February 2001 rating decision, the RO denied the 
appellant's application to reopen claims of entitlement to 
service connection for a back disorder and for hemiplegic 
migraine, recurrent, with left homonymous hemianopsia.  The 
denials were based on the RO's determination that new and 
material evidence had not been presented to reopen these 
claims.  The veteran initiated an appeal in February 2001 by 
filing a notice of disagreement as to those denials.  Then in 
a February 2002 rating decision, the RO confirmed and 
continued the previous denials on a different basis: the RO 
decided to reopen the two claims, and to deny them both on 
the merits.  In January 2003, the veteran filed a notice of 
disagreement as to the denials contained in the February 2002 
rating decision.  The RO provided a statement of the case on 
the two issues in January 2003, after which the veteran 
perfected his appeal by filing a substantive appeal, VA Form 
9, in January 2003.

Even though in the February 2002 rating decision, RO denied 
the two claims for service connection on the merits, 
previously, the veteran had not appealed a November 1995 
rating decision with respect to those two claims, and that 
rating decision therefore was final as to those claims.  
Regardless of the determination reached by the RO in February 
2002, the Board must find that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Therefore, the 
Board has recharacterized the relevant issues accordingly.

The "new and material" issues are adjudicated here below.  
The underlying issues of entitlement to service connection 
for a back disorder and for hemiplegic migraine, recurrent, 
with left homonymous hemianopsia, are addressed in the Remand 
section.  

As explained in the Remand section, the issue of entitlement 
to an earlier effective date for a 70 percent rating for PTSD 
is deferred pending further action by the RO. 


FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO denied the 
appellant's claims of entitlement to service connection for a 
back disorder and for a headaches disorder; the appellant was 
provided notice of the decision and of his appellate rights, 
but he did not file a notice of disagreement.
 
2.  Evidence added to the record since the November 1995 
rating decision that denied the appellant's claims of service 
connection for a back disorder and for a headaches disorder, 
was not previously submitted to VA decision makers, and is so 
significant that it must be considered in order to fairly 
decide the merits of the case with respect to those claims.


CONCLUSIONS OF LAW

1.  The RO's unappealed November 1995 decision, which denied 
the veteran's claims of service connection for a back 
disorder and a headaches disorder, is final with respect to 
those claims.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1992).
 
2.  Evidence received since the November 1995 rating decision 
is new and material; the claims of entitlement to service 
connection for a back disorder and a headaches disorder, are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).   

With respect to the "new and material" issues, the Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Also, because this decision effects a grant-
reopening of the claims-of the benefits sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



II.  Application to Reopen Claims Based on New and Material 
Evidence

The record shows that in an August 1985 rating decision, the 
RO denied service connection for migraine headaches on the 
basis that the evidence did not establish service connection.  
That rating decision noted that VA outpatient records 
revealed complaints of chronic migraine headaches.  The 
record shows that the veteran was notified of that decision 
and of his appellate rights.  The veteran did not perfect an 
appeal with respect to that rating decision, which therefore 
became final as to the claimed headaches disorder.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1992).
 
In a November 1995 rating decision, the RO denied service 
connection for a back disorder on the basis that there was no 
evidence to show a link between the veteran's current back 
complaints and his service.  

In the November 1995 rating decision, the RO also denied an 
application to reopen a claim for service connection for 
ministrokes (previously denied as migraine headaches).  That 
denial was made on the basis that new and material evidence 
had not been submitted with respect to the claimed disorder 
of ministrokes, which was previously denied as migraine 
headaches.  The RO further explained that the evidence 
submitted in connection with the claim was essentially 
duplicates of evidence previously considered and was merely 
cumulative.  The RO explained that the evidence did not 
provide evidence of treatment in service, nor any medical 
opinion relating the condition to the veteran's service.

The evidence of record at the time of the November 1995 
rating decision consisted of service medical records, and VA 
medical records, including the report of a September 1980 VA 
examination.

The record shows that the veteran was notified of the 
November 1995 rating decision and of his appellate rights.  
The veteran did not perfect an appeal with respect to that 
rating decision, which therefore became final as to the 
claimed back disorder and migraine headaches.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application May 2000 to reopen 
claims of service connection for migraine headaches and for a 
back disorder, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in May 2000, prior to the effective date 
of the amendment of 38 C.F.R. § 3.156(a).

The evidence associated with the claims folder since the 
November 1995 rating decision includes service medical 
records, VA medical records from the 1980's to May 2002, 
reports of VA examinations in 2000 and 2001, and the 
transcript of an October 2003 hearing at the Board before the 
undersigned Veterans Law Judge. 

The new evidence includes VA clinical records including an 
April 1999 VA cervical spine X-ray report containing an 
impression of degenerative changes with narrowing of the 
lower intervertebral spaces.  A June 1999 VA X-ray report of 
examination of the skull (orbits) to rule out metallic 
foreign bodies contains an impression that there were 
radiopaque sutures in the left orbit, and there were no 
metallic foreign bodies and no fractures or other bony 
abnormalities.  

A February 2001 VA report of a CT of the head shows findings 
that there were no abnormal areas of enhancement to suggest 
tumor formation, no acute bleed or infarct, no shift of the 
midline structures, the posterior fossa was grossly normal, 
and no calvarial lesions were present.  That report contains 
an impression of unremarkable unenhanced and enhanced CT scan 
of the brain.

In a May 2001 statement, a VA physician stated that the 
veteran was not doing well, and continued to have episodes of 
blurred vision and had headaches lasting for a month.  That 
physician noted that the veteran was quite somatically 
preoccupied.  He indicated that the veteran's symptoms were 
of a neuropsychiatric cause.  The physician noted an 
assessment of chronic PTSD with depression.

During an August 2001 VA examination for PTSD, the examiner 
reviewed and commented on past medical records.  In this 
connection, he noted that a record in November 1969 noted 
complaints of back pain, which the examining physician 
described as somatic pain.  The current examiner noted that 
the use of the word somatic meant that this was pain that was 
caused for psychiatric reasons, not for physical reasons.  
The examiner also noted that in this case, there was a 
continuity to the back pain that extends back to at least 
1969.

The report of a September 2001 VA general examination shows 
that the veteran complained of migraine headaches, which 
started with blurry vision, numbness on the left upper 
extremity and left face and then two hours later he had 
severe headache all over.  That report contains findings 
including as to head and face, eyes, musculoskeletal and 
neurological.  

A May 2002 statement signed by three VA treatment providers 
includes progress notes from the behavioral health clinic of 
one of those treatment providers, a physician, regarding the 
neuropsychiatric basis of the veteran's chronic headache 
condition.  The statement indicates an opinion that the 
headaches were aggravated by stressors in the veteran's life, 
and ameliorated but not eliminated by psychiatric medication.  
The treatment providers note that a February 2002 CT scan of 
the head showed no abnormal physical findings, and that a 
June 1999 X-ray examination of the head showed no abnormal 
physical findings.

In October 2003, the veteran testified at the Board before 
the undersigned Veterans Law Judge.  He testified that his 
headaches began in September 1973, and have continued since.  
He testified that his treating psychiatrist, psychologist, 
and social worker stated that these headaches were directly 
related to his PTSD.  Regarding his back disorder claim, the 
veteran testified that in approximately November 1968, he 
fell into a creek and hurt his back.  He hurt for six days 
after that and then the pain went away. Then in November 1969 
at Camp Lejeune, he was seen for back pain.  Since then he 
had had problems with his back, which along with the migraine 
headaches, have been continuous since service.

The additional records and documents are for the most part 
new since, with a few exceptions, they were not previously 
submitted.  Further, with respect to the back disorder and 
headaches claims, the newly submitted records are not 
cumulative of evidence available prior to the November 1995 
rating decision.  

With respect to both claimed disorders, hemiplegic migraine, 
recurrent, with left homonymous hemianopsia, and back 
disorder, the new evidence, moreover, is material for the 
following reasons.  This evidence bears directly and 
substantially upon the specific matters under consideration 
with respect to both claims.  Moreover, by itself or in 
connection with the evidence previously assembled, the 
evidence since the final decision in November 1995 is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims for service 
connection for the migraine headaches disorder or for a back 
disorder.

In the November 1995 rating decision, the RO denied service 
connection for a back disorder on the basis that there was no 
evidence to show a link between the veteran's current back 
complaints and his service.  The new evidence provided since 
November 1995 includes diagnostic (X-ray) findings of 
degenerative changes involving the spine.  Treatment records 
since service show complaints and assessments of chronic back 
pain, as well as degenerative joint disease involving the 
cervical spine.  The August 2001 VA PTSD examination report 
also contains a discussion pertaining to the continuity and 
etiology of the veteran's back pain.  On reviewing medical 
records during that examination, the examiner stated that 
there had been a continuity to the veteran's back pain that 
extends back to at least 1969.
The veteran's testimony at his hearing also addresses in a 
direct and significant way the matter of nexus, in that the 
veteran provided testimony as to the inservice injury and 
subsequent treatment in service.  He testified that he 
injured his back in November 1968 and sought treatment again 
in November 1969.

Reviewing the evidence above with previous evidence, the 
Board notes that service medical records show that the 
veteran was seen in November 1969 for complaints of back pain 
along with pain in the right lateral ribs.  At that time, 
examination was negative and the assessment appears to be 
somatic pain.  

In the November 1995 rating decision, the RO denied service 
connection for the claimed headaches disorder on the basis 
that new and material evidence had not been presented, noting 
also that the evidence did not provide evidence of treatment 
in service or any medical opinion relating the condition to 
the veteran's service.  The new evidence provided since 
November 1995 includes statements in May 2001 and May 2002 
which provide direct and significant evidence pertaining to 
the issue of nexus, suggesting a nexus between the veteran's 
headache disorder and his service-connected PTSD. 

In sum, with respect to the two claimed disorders for which 
the veteran is attempting to reopen claims, there is evidence 
not previously submitted which bears directly and 
substantially upon the specific matters under consideration.  
That evidence is not cumulative or redundant of evidence 
available in November 1995, and by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the two claims.  Moreover, even though the new evidence may 
not eventually convince VA to alter its rating decision, the 
new evidence provides a more complete picture of the 
circumstances surrounding the origin of each of the two 
claimed disabilities.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the claims of entitlement to service 
connection for a back disorder and for hemiplegic migraine, 
recurrent, with left homonymous hemianopsia.  Having so 
determined, the veteran's claims of service connection for 
each is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a back 
disorder; the appeal is granted to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for hemiplegic 
migraine, recurrent, with left homonymous hemianopsia; the 
appeal is granted to that extent.




REMAND

Following a careful review of the record as discussed in the 
decision above, it is the opinion of the Board that a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature and 
etiology of the appellant's claimed disorders of (1) a back 
disorder, and (2) hemiplegic migraine, recurrent, with left 
homonymous hemianopsia.  Such examinations and opinion would 
be instructive with regard to the appropriate disposition of 
the claim under appellate review.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Regarding the remaining claim on appeal, in a February 2002 
rating decision, the RO increased the rating assigned for 
service-connected post-traumatic stress disorder (PTSD) from 
50 to 70 percent, and granted a total disability rating based 
on unemployability due to service-connected disabilities 
(TDIU), both effective from October 10, 2000.

The veteran filed a notice of disagreement with that decision 
in January 2001 as to the effective date assigned for both 
the rating for PTSD and for the grant of a TDIU.  In 
correspondence received at that time, the veteran stated that 
he disagreed with the effective date for his "100 percent 
PTSD starting October 10, 2000."  The Board construes the 
January 2001 statement as a notice of disagreement with the 
RO's February 2002 decision as to the effective date for both 
the increase for PTSD and for the grant of a TDIU.  

However, in the subsequent January 2003 statement of the case 
(SOC), the RO addressed only the issue of entitlement to an 
earlier effective date for the assignment of a 70 percent 
rating for PTSD.  That SOC did not address the claim of 
entitlement to an earlier effective date for the grant of a 
TDIU.  Nor has an SOC been provided to the veteran regarding 
the issue of entitlement to an earlier effective date for the 
grant of a TDIU.  Thus, the claimant is entitled to an SOC, 
and the RO's failure to issue an SOC is a procedural defect 
requiring remand. Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Moreover, because the effective date of the veteran's TDIU is 
closely related to, and may have an impact on, the veteran's 
claim seeking an earlier effective date for his PTSD rating 
increase, which is currently before the Board for appellate 
consideration, these claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, 
adjudication by the Board regarding the claim for an earlier 
effective date for an increase for PTSD must be deferred and 
addressed together with the TDIU earlier effective date 
claim.  Finally, the Board notes that resolution of the 
service connection claims may affect the effective date of 
the TDIU.

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for (1) 
a back disorder and (2) recurrent, 
hemiplegic migraine, with left homonymous 
hemianopsia, covering the period from 
June 2000 to the present, which have not 
been previously submitted.  

3.  The RO should arrange for the VA 
examinations as listed below.  A complete 
medical history should be recorded.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The examiner should 
review the entire claims folder in 
conjunction with this examination, and 
this fact should be so indicated in the 
examination report.  For all 
examinations, the rationale for any 
opinion expressed should be included in 
the respective examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.  The RO should arrange for the 
appellant to undergo the following 
examinations:

A.  A VA neurological examination to 
determine the nature, severity, and 
etiology of any headaches disorder which 
the veteran may have including recurrent, 
hemiplegic migraine, with left homonymous 
hemianopsia.  After reviewing the 
available medical records and examining 
the appellant, the examiner should render 
comments specifically addressing the 
following question: If a chronic disorder 
is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service, or caused or increased by his 
service-connected PTSD?

B.  A VA orthopedic examination to 
determine the nature, severity, and 
etiology of any back disorder the veteran 
may have.  After reviewing the available 
medical records and examining the 
appellant, the examiner should render 
comments specifically addressing the 
following question: If a chronic disorder 
is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service, or caused or increased by his 
service-connected PTSD?

4.  Thereafter the RO should readjudicate 
the issues in appellate status, to 
include entitlement to service connection 
for a back disorder, and hemiplegic 
migraine, recurrent, with left homonymous 
hemianopsia, based on a de novo review of 
the record. If a benefit sought is not 
granted the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond.

5.  The RO should furnish the appellant a 
statement of the case regarding the RO's 
February 2002 rating decision which 
denied the veteran's claim to an 
effective date earlier than October 10, 
2000, for a grant of a TDIU.  The veteran 
should be provided with the applicable 
laws and regulations in this instance and 
informed of the evidence considered and 
the reasons and bases for the RO's 
determination.  The veteran should be 
informed of the requirements necessary to 
perfect an appeal regarding this issue.  
The RO is informed that this issue is not 
before the Board until timely perfected.

6.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



